DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment and remarks, filed 9/19/22, are acknowledged.
	Claims 1-2, 11, 15, 17, 20-22, 25, 27-28, 30, 38-40, 43, 49-50 have been amended.
	Claims 51-53 have been added.
Claims 1-3, 6-11, 13, 15, 17-18, 20-22, 24-25, 27-31, 33, 36, 38-40, 43, and 49-53 are pending.
Claims 33, 36, 38-40, 43 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claims 20 and 22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.
Claims 1-3, 6-11, 13, 15, 17-18, 21, 24-25, 27-31, and 49-53 read on the elected invention and are being acted upon.

In view of Applicant’s claim amendments, only the following rejections remain.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1, 3, 6-11, 13, 15, 17-18, 24-25, 27-28, 30-31, and 49-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0224402, in view of WO2016/053339 (both of record).
The ‘402 publication teaches a method of expanding antigen specific T cells comprising providing a paramagnetic particle having immobilized thereto tumor cell antigens, contacting said particle with viable APCs in vitro such that the beads and antigens are phagocytosed by the APCs, and contacting said APCs with viable T cells from a subject to provide for activation and expansion of antigen specific T cells (see pages 8-9, in particular). The ‘402 publication teaches that the antigens can be from heat treated tumor cells, from tumor cell lysates, or can be tumor/cancer antigen polypeptides and can be covalently bound to the particles (see pages 1-2 and 9, in particular). The ‘402 publication teaches cancers/solid tumors such as breast cancer, lung cancer, and colo-rectal cancer (see paragraph 128, in particular). The ‘402 publication teaches that the T cells can be isolated after culture by positive selection (i.e. removing the APC/particle, see page 9, in particular).  The ‘402 publication teaches that the T cells can be from PBMC or from a tumor (see page 5, in particular).  The ‘402 publication teaches that the particle can be microsphere or nanoparticle (i.e. less than 1 um, see page 5, in particular). The ‘402 publication teaches expanding CD4 and CD8 T cells (see paragraph 8, in particular).  The ‘402 publication teaches further selecting and analyzing expression of markers such as CD69 by FACS sorting, which would be recognized to require comparison to a “relevant reference” to determine those cells that have increased expression or are positive for the desired markers  (i.e. determining degree of activation of the  T cells, see page 10, in particular). The ‘402 publication further teaches restimulating the antigen specific T cells with the antigen, and it would be obvious that this would involve repeating the same stimulating steps with the same APCs and antigen/particle stimulation (see page 11, in particular).  The ‘402 publication teaches that the particles can be DYNABEADSTM (i.e. a polystyrene particle, see page 8, in particular). The ‘402 publication teaches that the antigen specific T cells are activated by culturing T cells with antigen loaded APC (see paragraph 85).  The ‘402 publication also teaches T cells are exposed to antigen loaded APC for a time sufficient for T cells specific for a given antigen to be activation, such as for about 7 days (see paragraph 92).  The ‘402 publication teaches activation in a growth medium sufficient to support the expansion of antigen specific T cells( see paragraph 101, in particular). The ‘402 publication also specifically defines the term “activation”, within the context of T cells to refer to a state of a T cell that has been sufficiently stimulated to induce cellular proliferation (see paragraph 33).  
The reference differs from the claimed invention in that it does not explicitly teach a mutated tumor neoantigenic construct..  
WO2016/053339 teaches mutated tumor antigen sequences for use in loading into APC for presentation to autologous T cells to provide antigen specific T cells (see page 1, in particular).  WO2016/053339 teaches that doing so provides a “personalized” population of T cells that are specific for amino acid sequences encoded by cancer specific mutations, and can destroy cancer cells while minimizing destruction of normal, non-cancerous cells (see page 6, in particular). WO2016/053339 teaches obtaining T cells from tumor by outgrowing T cells obtained from total tumor tissue digest (i.e. tumor T cells would comprise those from tumor lymphatic vessels).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use a tumor cell comprising a mutated tumor antigen, or a mutated tumor antigen peptide, as taught by WO2016/053339, as the antigen for immobilization on the particle in the method of the ‘402 publication. The ordinary artisan at the time the invention was made would have been motivated to do so with a reasonable expectation of success, because WO2016/053339 teaches that doing so provides a “personalized” population of T cells that are specific for amino acid sequences encoded by cancer specific mutations, and can destroy cancer cells while minimizing destruction of normal, non-cancerous cells. 
Regarding claims 7-11, the references make obvious two embodiments within the scope of these claims. For example, the ‘402 publication teaches particles immobilized with heat killed tumor cells or tumor cell lysates, which would comprise numerous tumor specific polypeptide antigens, and it would be obvious to use a tumor sample comprising mutated, patient specific tumor antigens based on the teachings of WO2016/053339.  These lysates comprise tumor antigen polypeptides with mutated amino acid sequences associated with a cancer in the subject.  Furthermore, a tumor antigen polypeptide would comprise multiple different peptide epitopes that are covalently linked together, and including peptides comprising between 10 and 25 amino acids. 
Alternatively, it would also be obvious to use the tumor peptide antigens taught by WO2016/053339.  WO2016/053339 teaches using mutated peptide pools (i.e. more than one peptide) and also teaches that the peptides comprising the mutated amino acid can be flanked by contiguous amino acids from the endogenous protein on either side of the mutation, such as about 20 amino acids, i.e. a polypeptide of at least 40 amino acids.  For example, this polypeptide would comprise a 10 amino acid mutated peptide covalently linked to two 15 amino acid peptides that flank the 10 amino acid peptide (i.e. three covalently linked peptides), thus meeting the limitations of the present claims. 
	Furthermore, it would routine to provide the T cells from the tumor using the methodology of WO2016/053339, which would include T cells derived tumor lymphatic vessels.  Doing so would involve choosing among a finite number of predictable options which could be pursued with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. V. Telefex Inc 82 USPQ2d 1385).  
	Applicant’s arguments filed 9/19/22 have been fully considered, but they are not persuasive.
	Applicant argues that the amendment to require expansion of the anti-tumor T cells overcome the rejection.
The ‘402 publication teaches that the antigen specific T cells are activated by culturing T cells with antigen loaded APC (see paragraph 85).  The ‘402 publication also teaches T cells are exposed to antigen loaded APC for a time sufficient for T cells specific for a given antigen to be activated, such as for about 7 days (see paragraph 92).  The ‘402 publication teaches activation in a growth medium sufficient to support the expansion of antigen specific T cells (see paragraph 101, in particular). The ‘402 publication also specifically defines the term “activation”, within the context of T cells, to refer to a state of a T cell that has been sufficiently stimulated to induce cellular proliferation (see paragraph 33).  Thus, the ‘402 does teach that the step of culturing the T cells with the APCs results in expansion, as recited in the instant claims. 
Applicant further argues that in Example 1, CMV coated beads phagocytosed by APCs are used for magnetic selection and there is no mention of expansion. 
	References may be relied upon for all that they suggest to the ordinary artisan. As noted above, the ‘402 publication teaches activation with APC to induce proliferation, i.e. expansion.  See also Figure 2, which depicts the activation of the cells with phagocytosable CMV coated beads, wherein the figure is titled “memory CD8 T cells “expanded” ex vivo upregulate CD25. 
Applicant further argues that the examples in the ‘402 publication do not disclosed whether both CD4 and CD8 T cells are isolated, as required in claim 13.
As an initial matter, claim 13 encompasses expanding CD4 and/or CD8 T cells and thus does not even require expanding CD4 T cells, as asserted by Applicant. 
Regardless, references may be relied upon for all that they suggest to the ordinary artisan, and the ‘402 publication teaches expanding CD4 and CD8 T cells (see paragraph 8, in particular).  
Applicant further argues that the ‘402 publication teaches a separate expansion after contacting with APC which employs anti-CD3/CD28 beads.
The present claims are directed to a method “comprising” the recited steps.  The term comprising is an open term that does not exclude unrecited steps, such as a further expansion step after the expansion steps with the APC.
Applicant further argues that WO 2016/053339 does not suggest phagocytosable particles, but rather teaches transfected APCs.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claims 1-3, 6-11, 13, 15, 17-18, 21, 24-25, 27-31, and 49-53 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0224402, in view of WO2016/053339, Bang Laboratories, 2011, and Yoon, 2008
The teachings of the ‘402 publication and WO2016/053339 are described above. While the ‘402 publication teaches heat-killed tumor cells, the reference differs from the claimed invention in that it does not explicitly teach a sterilizing wash comprising subjecting the particle with associated polypeptide to a temperature of at least 90 degrees C.
Yoon teaches that heat denatured tumor specific protein antigens elicit increased T cell responses (see page 130-131, in particular). Yoon teaches that the denaturation can expose hydrophobic residues that are immunogenic (see page 142, in particular).  Yoon teaches heat treatment by boiling, i.e. temperatures above 90 degrees C (see page 131, in particular).
Bang Laboratories teaches that paramagnetic particles with covalently attached proteins can be boiled to denature the protein, and without loss of attached protein (see page 3, in particular).  Bang also teaches that particle suspensions can be sterilized by pasteurization, i.e. heat treatment (see page 2, in particular).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to heat treat the tumor antigen particles made obvious by the ‘402 publication and WO2016/053339, as taught by Yoon and Bang. The ordinary artisan at the time the invention was made would have been motivated to do so with a reasonable expectation of success, because Yoon teaches that heat denatured tumor specific protein antigens elicit increased T cell responses, and Bang teaches Bang Laboratories teaches that paramagnetic particles with covalently attached proteins can be boiled to denature the protein, and without loss of attached protein.  Furthermore, it would also be obvious to subject the particles/polypeptides to boiling in order to sterilize the particles, since Bang teaches that particles can be subjected to pasteurization (heat) to sterilize the particles. It would also be obvious to contact the APC, particle and T cell concurrently as a matter of convenience. 
Applicant’s arguments filed 9/19/22 have been fully considered, but they are not persuasive.
Applicant argues that Bang does not teach that once sterilized, the particle preparation would still be useful for dendritic cell presentation. Applicant further argues that Yoon only teaches boiling tumor cell vaccines and does not teach phagocytosable particles. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that Yoon only speculates as to the increased immune response resulting from heat treatment, and acknowledges that the precise molecular nature needs to be confirmed.
Regardless of the specific mechanism, Yoon teaches that boiled/denatured tumor specific protein antigens elicit increased T cell responses, thus providing motivation to boil/denature the tumor antigens used in the method made obvious by the ‘402 publication and WO2016/053339. Furthermore, the ordinary artisan would be motivated to do by boiling the tumor antigen paramagnetic particles of the ‘402 publication, as a matter of convenience, and also to provide a sterile particle preparation.  Bang provides a reasonable expectation of success in doing so, since the reference teaches that paramagnetic particles with covalently attached proteins can be boiled to denature the protein, and without loss of attached protein.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-11, 13, 15, 17-18, 21, 24-25, 27-31, and 49-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35-53 of copending Application No. 16/061,611 in view of 2004/0224402, WO2016/053339, Bang Laboratories, 2011, and Yoon, 2008.
The ‘611 application claims a method for assaying antigen specific T cell activation comprising the steps of providing a phagocytosable particle having a polypeptide antigen covalently linked thereto, wherein the particle has been subjected to a denaturing washing, contacting the particle to an viable APC in vitro, contacting with a viable T cell sample in vitro, and determining the degree of T cell activation.  The ‘611 application claims that the T cells are derived from PBMC or a tumor, from the same individual as the APC, and that the T cells comprise CD4 and CD8 T cells.  The ‘611 application claims that the polypeptide comprises 50 amino acids (i.e. three covalently linked peptides of 15-20 amino acids).  It would be obvious to use the mutated tumor antigens and paramagnetic particles as taught by the ‘402 publication and WO2016/053339, as well as to restimulate the T cells as taught by the ‘402 publication for the reasons set forth above.  Furthermore, it would be obvious to perform the denaturing wash step by boiling as taught by Yoon and Bang Laboratories for the reasons set forth above.
This is a provisional nonstatutory double patenting rejection.

Claims 1-3, 6-11, 13, 15, 17-18, 21, 24-25, 27-31, and 49-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17,417,596 in view of 2004/0224402, Bang Laboratories, 2011, and Yoon, 2008.
The ‘596 application claims a method for assaying antigen specific T cell activation comprising the steps of providing a phagocytosable particle having an HPV polypeptide antigen covalently linked thereto, wherein the particle has been subjected to a denaturing washing, contacting the particle to an viable APC in vitro, contacting with a viable T cell sample in vitro, and activating Th T cells.  The ‘596 application claims that the particles are paramagnetic and polystyrene, and less than 5.6 uM (which would be obvious to optimize to below 1 uM based on the teachings of the ‘402 publication noted above).  The ‘596 application claims that the antigens are HPV proteins, such as coat protein L from different HPV types.  These would comprise at least 30 amino acids, and hence comprise at three 10 amino acid peptides covalently linked together.  Furthermore, HPV proteins from different types are inherently “mutated” with respect to each other since they comprise different amino acids sequence variants, and thus the HPV polypeptides claimed in the ‘596 application would represent mutated neoepitopes. The ‘596 application claims that the T cells are from a subject having HPV positive cancer (i.e. a type of solid tumor) and from PBMC or a tumor draining lymph node.  Furthermore, it would be obvious to perform the denaturing wash step by boiling as taught by Yoon and Bang Laboratories for the reasons set forth above. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-3, 6-11, 13, 15, 17-18, 21, 24-25, 27-31, and 49-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-36 of copending Application No. 17,417,601 in view of 2004/0224402, WO2016/053339, Bang Laboratories, 2011, and Yoon, 2008.
The ‘601 application claims a method for activating antigen specific T cell  comprising the steps of providing a phagocytosable particle having a mutated neoantigen tumor polypeptide antigen tightly associated thereto, wherein the particle has been subjected to a denaturing washing, contacting the particle to an viable APC in vitro, contacting with a viable T cell sample in vitro, and determining the degree of T cell activation.  The ‘601 application claims a paramagnetic polystyrene particle and neoepitopes comprising two or more covalently linked polypeptides and peptides of 3 to 25 amino acids.   It would be obvious to use particles less than 1 uM, covalent association, to use CD4 and CD8 T cells, to heat treat the particles, and to restimulate the T cells as taught by the ‘402 publication, WO2016/053339, Yoon and Bang Laboratories for the reasons set forth above.

Applicant statement that a terminal disclaimer will be considered at the time of allowance is acknowledged.

No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes							
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644